B. F. SAFFOLD, J.
The appellant was convicted under an indictment for carrying on a lottery, without legislative authority of the State. His counsel declined to put in writing a charge asked, and the court gave it in substance, but added that if the printing, or writing on the back of the certificates sold, declining the articles drawn, and requesting the payment of the value in money, was intended as a subterfuge to evade the law, the defendant *551would not be protected under the act incorporating the Tuskaloosa Scientific and Art Association.
The statute requiring charges asked tó be given or refused in the terms written, applies only to such as are in writing. — Rev. Code, 2756; Milner v. Wilson, 45 Ala. 478.
The charge given was in conformity with Marks v. The State, 45 Ala. 88.
The judgment is affirmed.